DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/IN2019/050855, being filed on November 19, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/256,019, filed on December 24, 2020.

Drawings
The drawings are objected to because Figure 1 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “The present disclosure discloses….”, which is improper language for the abstract.  The applicant should delete the terms to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordin et al (Pat Num 9,159,471, herein referred to as Nordin).  Nordin discloses a telecommunication cable (Figs 1-17) which enhances the attenuation of crosstalk associated with the cable (Col 1, lines 18-20).  Specifically, with respect to claim 1, Nordin discloses a telecommunications cable (22, Fig 1) comprising a plurality of twisted pairs of insulated conductors (26) extending substantially along a longitudinal axis of the telecommunications cable (22, Col 3, lines 19-28),  a separator (28), wherein the separator (28) separates each of the plurality of twisted pairs of insulated conductors (26),  a first jacket (30),  a second jacket (33) and one or more barriers (32), wherein the one or more barriers (32) are positioned between the first jacket (30) and the second jacket (33), and wherein the one or more barrier (32) partially surround the first jacket (30, Col 3, lines 19-28, Fig 2).  With respect to claim 2, Nordin discloses that the one or more barriers (32) may be placed longitudinally between the first jacket (30) and the second jacket (33) to partially surround the first jacket (30, Col 3, lines 45-49).  With respect to claim 3, Nordin discloses that the one or more barriers are made of Polyester-Aluminium Polyester (PET-AL-PET) material (Col 5, lines 4-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin (Pat Num 9,159,471).  Nordin discloses a telecommunication cable (Figs 1-17) which enhances the attenuation of crosstalk associated with the cable (Col 1, lines 18-20), as disclosed above with respect to claim 1.  With respect to claim 9, Nordin discloses a telecommunications cable (22, Fig 1) comprising a first jacket (30) and a second jacket (33) extending substantially along a longitudinal axis of the telecommunications cable (22, Col 3, lines 19-28) and one or more barriers (32), wherein the one or more barriers (32) are positioned between the first jacket (30) and the second jacket (33), and wherein the one or more barrier (32) partially surround the first jacket (30, Col 3, lines 19-28, Fig 2).  
	While Nordin discloses that the one or more barriers are made of Polyester-Aluminium Polyester (PET-AL-PET) material (Col 5, lines 4-20), and the twisted pair conductors (26) comprising an insulation layer (Fig 2), Nordin doesn’t necessarily +0.4mm (claim 10).
	With respect to claim 4-5 & 9, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the telecommunications cable of Nordin to comprise the barriers are made of the Polyester-Aluminium Polyester (PET-AL-PET), wherein the Polyester-Aluminium Polyester (PET-AL-PET) material has a first material layer, a second material layer, and a third material layer, wherein the first material layer has a thickness in a range of about 12 micron + 5 micron, wherein the second material layer has a thickness in a range of about 25 micron + 10 micron, wherein the third material layer has a thickness in a range of about 12 micron + 5 micron, or one or more barriers has a width of at least 5 millimeter (claim 5), or the first and the second jacket having thickness of 0.5+0.4mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
	With respect to claims 6 & 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation of the twisted pairs of the telecommunication cable to be made of a group of fluoropolymer and polyolefin, such as FEP or the first and second jackets being PVC,  since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin (Pat Num 9,159,471) in view of Gareis (Pat Num 9,748,022).  Nordin discloses a telecommunication cable (Figs 1-17) which enhances the attenuation of crosstalk associated with the cable (Col 1, lines 18-20).  With respect to claim 7, Nordin discloses a telecommunications cable (124, Fig 14) comprising a plurality of twisted pairs of insulated conductors (134) extending substantially along a longitudinal axis of the telecommunications cable (124), a first jacket (30), a second jacket (33) extending substantially along a longitudinal axis of the telecommunications cable (22, Col 3, lines 19-28), a separator (126) comprising a first arm separator (126) extending a length of the cable (124), a second separator arm (opposite 126) extending a length of the cable (124).
	However, Nordin doesn’t necessarily disclose the wherein the first separator arm and the second separator arm are positioned perpendicular to each other, wherein the first separator arm and the second separator arm of the separator comprises a 
	 Gareis teaches a separator (308, Figs 3B) that overcomes signal velocity impairments in a cable to reduce skin effect (Col 2, lines 5-10).  Specifically, with respect to claim 7, Gareis teaches a separator (308) comprising a first separator arm  (top 320) and the second separator arm (bottom 320) are positioned perpendicular to each other (Fig 3B), wherein the first separator arm (top 320) and the second separator arm (bottom 320) of the separator (308) comprises a cylindrical section (Fig 3b), and two triangular sections (top and bottom 322), wherein the cylindrical section (Fig 3b), and the two triangular sections (top and bottom 322) form a dumbbell shape structure (Fig 3b). 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the separator of Nordin to comprise the separator shape configuration as taught by Gareis because Gareis teaches that such a configuration provides a separator (308, Figs 3B) that overcomes signal velocity impairments in a cable to reduce skin effect (Col 2, lines 5-10).
	With respect to claim 7,  it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the separator of modified Nordin to comprise the two triangular sections have a piranha teeth like structure on an edge extending along the length of the telecommunications cable
since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
	With respect to claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the separator of modified Nordin to comprise the consecutive teeth of the piranha teeth like structure on the edge of the two triangular sections has a distance in a range of about 0.10 millimeter to 1.09 millimeter, wherein the piranha teeth like structure on the edge of the two triangular sections has a height in a range of about 0.09 millimeter to 0.8 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 14, 2021